          Case 1:21-cv-01570-KPF Document 16 Filed 07/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
KATHLEEN MITCHELL,                                                :
                                                                  :
                           Plaintiff,                             : Case No. 21-cv-1570 (KPF)
                                                                  :
         v.                                                       : DEFENDANTS’ NOTICE OF
                                                                  : PARTIAL MOTION TO DISMISS
CEROS, INC., JENNIFER SCHWALB, and                                : THE AMENDED COMPLAINT
MELISSA WYGANT,                                                   :
                                                                  :
                           Defendants.                            :
                                                                  :
----------------------------------------------------------------- X

                PLEASE TAKE NOTICE that upon the accompanying Declaration of Brian G.

Gershengorn, dated July 12, 2021, and the exhibit annexed thereto, the Memorandum of Law in

Support of Defendants’ Partial Motion to Dismiss, dated July 12, 2021, and upon all the papers

and proceedings previously had herein, Defendants Ceros, Inc., Jennifer Schwalb, and Melissa

Wygant’s (collectively “Defendants”) will move this Court at the United States Courthouse for the

Southern District of New York, 40 Foley Square, New York, New York, 10007, before the

Honorable Katherine Polk Failla, United States District Judge, at a time and date to be designated

by the Court, for a judgment, pursuant to Rule 12(b) of the Federal Rules of Civil Procedure,

dismissing Plaintiff’s first, third, and fifth claims for relief and all claims against the individually-

named defendants on the grounds that the Amended Complaint fails to state a cause of action.
         Case 1:21-cv-01570-KPF Document 16 Filed 07/12/21 Page 2 of 2




             PLEASE TAKE FURTHER NOTICE that pursuant to Judge Failla’s Order,

dated June 11, 2021, Plaintiff shall serve and file any opposing affidavits and answering

memoranda by August 11, 2021, and Defendants shall serve and file any reply affidavits and

memoranda of law by August 25, 2021.

Dated: July 12, 2021
       New York, New York



                                                       FISHER & PHILLIPS LLP
                                                       620 Eighth Avenue, 36th Floor
                                                       New York, NY 10018
                                                       Tel.: (212) 899-9979
                                                       bgershengorn@fisherphillips.com

                                                By:    /s/ Brian Gershengorn_________
                                                       Brian J. Gershengorn




                                            2
